     Case 4:20-cv-00226-P-BP Document 15 Filed 07/13/20           Page 1 of 1 PageID 52



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

WENDELL NEWTON,                                §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §    Civil Action No. 4:20-cv-00226-P
                                               §
BELL HELICOPTER TEXTRON,                       §
                                               §
         Defendant.                            §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (ECF No. 14) in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge believes that the

Findings and Conclusions of the Magistrate Judge are correct, and they are accepted as the

Findings and Conclusions of the Court.

         Accordingly, it is ORDERED that Defendant’s Motion to Dismiss (ECF No. 10) is

GRANTED. Plaintiff’s claims against Defendant are DISMISSED without prejudice.

Plaintiff is GRANTED leave to file an Amended Complaint on or before August 4, 2020.

If Plaintiff fails to respond by this deadline, Plaintiff’s claims will be DISMISSED with

prejudice.

         SO ORDERED on this 13th day of July, 2020.




                                Mark T. Pittman
                                UNITED STATES DISTRICT JUDGE
